Citation Nr: 0208456	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  96-27 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Service connection for a chronic acquired eye disorder 
claimed as defective vision.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1991 to August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  The RO denied entitlement to service connection 
for defective vision.



FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  A chronic acquired eye disorder for VA compensation 
purposes was not incurred in or aggravated by active service, 
nor is such shown by the evidence of record.

3.  The veteran has decreased visual acuity due to myopia, a 
refractive error of the eye that is not a disease or injury 
for which VA compensation is payable.

4.  No in-service increase in severity of the veteran's 
existing myopia is shown by competent medical evidence to 
have been the result of superimposed disease or injury.


CONCLUSION OF LAW

A chronic acquired eye disorder for VA compensation purposes 
claimed as defective vision was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 4.9 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that the veteran was rated 
as not qualified for service due to her vision in a December 
1990 examination report.  She reported that she had worn 
glasses since age 6 for myopia and astigmatism.  A March 1991 
note from a private physician to the recruiter indicated that 
the veteran's uncorrected vision was 20/400 bilaterally.  Her 
corrected vision was 20/25 in the right eye and 20/20 in the 
left eye.  

Her intraocular pressure was 16/16 and no ocular disease was 
noted.  The veteran applied for a waiver and was accepted 
into service.  A January 1992 optometry examination record 
noted that the veteran had myopia.  A September 1992 eye 
consultation noted a diagnosis of compound myopic 
astigmatism, esophoria and accommodation lag in each eye.  An 
August 1993 examination report noted uncorrected vision of 
20/400 bilaterally and corrected vision of 20/25 bilaterally.  
A July 1994 treatment note indicated that the veteran was 
diagnosed with high myopia in both eyes.  Additional private 
prescriptions are on file.

A VA visual examination was conducted in February 1997.  The 
veteran reported a problem with diminishing vision.  
Uncorrected visual acuity in the right eye was 20/500.  
Uncorrected visual acuity in the left eye was 20/400.  
Corrected visual acuity in the right eye was 20/25.  
Corrected visual acuity in the left eye was 20/40.  No 
retinal diseases were noted.  The examiner diagnosed the 
veteran with severe progressive myopia.


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c) and 4.9 (2001).  However, under certain 
circumstances, service connection may be granted on the basis 
of aggravation.  See Thompson v. United States, 405 F.2d 1239 
(Ct.Cl. 1969);  Monroe v. Brown, 4 Vet. App. 513 (1993).  The 
VA General Counsel has held that service connection may be 
granted for diseases, but not defects, of congenital, 
developmental or familial origin.  When a congenital or 
developmental defect is subject to superimposed disease or 
injury, service connection may be warranted for the resultant 
disability.  VAOPGCPREC 82-90.

According to the VA's Adjudication Procedure Manual M21-1, 
Part VI, 11.07(b), defects of form or structure of the eye of 
congenital or developmental origin, such as myopia (other 
than malignant or pernicious) will not, in themselves, be 
regarded as disabilities and may not be service connected on 
the basis of incurrence or natural progress during service.  
The Manual further provides that there is a long established 
policy permitting a grant of service connection with such 
unusual developments as choroidal degeneration, retinal 
hemorrhage or detachment, or rapid increase in myopia 
producing an uncorrectable impairment of vision; only under 
such unusual circumstances, with uncorrectable residuals, may 
refractive error be considered service connected.  See 
Adjudication Procedure Manual M21-1, Part VI, 11.07(b)(1) 
(August 26, 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist in the development of claims.  First, VA has a duty 
to notify the veteran and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).

The Board finds that VA's duties have been fulfilled.  The 
veteran was provided with adequate notice as to the evidence 
needed to substantiate her claim.  The Board concludes that 
the discussions in the decision, statement of the case (SOC), 
the supplemental statements of the case (SSOCs), and the 
letters sent to the veteran informed her of the information 
and evidence needed to substantiate her claim and complied 
with VA's notification requirements.  The RO supplied the 
veteran with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, a VA examination report dated February 1997, 
and additional private records.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Moreover, the 
RO, in its March 2002 supplemental statement of the case 
apprised the veteran of the new VCAA regulations, and 
demonstrated that her claim had been fully considered under 
such criteria.

Having determined that the duties to notify and assist have 
been fully complied with, the Board turns to an analysis of 
the veteran's claim on the merits.


Service Connection

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for a chronic acquired eye disorder 
claimed as defective vision, and diagnosed as myopia.  

There is no question that the veteran's myopia is a 
refractive error for which VA compensation may not be paid in 
all but the most limited circumstances.  There is, in this 
matter, some evidence of a slight progressive change in the 
veteran's myopia during service, as indicated by a comparison 
of the measurement of distant visual acuity at the December 
1990 entrance examination with the measurement noted in the 
August 1993 service medical record.  That alone, however, is 
insufficient.  

Specifically, under the applicable M21-1 provision cited 
above, there must be shown to be an uncorrectable impairment 
of vision in association with rapidly progressive myopia, and 
in this instance, the only post-service evidence on file is 
that of a VA visual examination in February 1997 
demonstrating that the veteran's visual acuity was 
correctable to the rate of 20/25 on the right and 20/40 on 
the left.  Hence, neither existing laws nor regulations, nor 
the pertinent provisions of M21-1, provide a basis for a 
grant of service connection for the veteran's decreased 
visual acuity due to myopia.

The Board notes that when a congenital or developmental 
defect is subject to superimposed disease or injury, service 
connection may be warranted for the resultant disability.  
See VAOPGCPREC 82-90.  In this case, the record includes no 
competent medical evidence or opinion that suggests that a 
superimposed disease or injury resulted in aggravation of a 
visual impairment.  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection.  See 38 C.F.R. §§ 3.303(c) and 4.9.

The Board notes the veteran's contentions that her duties, 
which included a great deal of reading, aggravated her 
defective vision.  However, the veteran is a layperson 
without medical training or experience and is not competent 
to offer medical diagnoses or opinions on etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In short, the evidentiary record does not show that the 
veteran has a chronic acquired eye disorder for VA 
compensation purposes that was either incurred in or 
aggravated by her active service.  

The first basic requirement for prevailing on a claim for 
service connection, that is, a present disability, has not 
been shown by the record.  See Hickson, supra.  Accordingly, 
there exists no basis upon which to predicate a grant of 
entitlement to service connection.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a chronic acquired eye disorder 
claimed as defective vision.  See Gilbert, supra.


ORDER

Entitlement to service connection for a chronic acquired eye 
disorder claimed as defective vision is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

